Title: Enclosure: William Short to Gouverneur Morris, 4 August 1792
From: Short, William
To: Morris, Gouverneur


The Hague, August 4, 1792. “… As to the loans at Amsterdam, I told you we had a right to re-imburse them, at will & some have except precisely the one of which you speak—& wch. is one sui generis—it is however only of 2. millions of florins I think, & was made by Mr. Adams at an int. of 4 p. cent—with certain reimbursements & premiums by lottery wch. augment the interest to about 6.—& wch. from its nature does not admit of a reimbursement at will—the others at 5. p. cent interest are as I mentioned to you reimbursable at will. Yet as my instructions from the Sec. of the Treasury are to hold certain sums at his dispositions & to go on paving France with the rest, I know not precisely where I shd. find authority (not being a very bold servant, or having much confidence in my own judgment when opposed to the orders of government) to change the plan they have fixed in favor of a different one. Of course my own opinion would not lead me to stop the payments in France in order to make re-imbursements in Holland. But although I have little confidence in my own judgment, I have much in yours & therefore should you think it for the public good, not doubting but that government will approve whatever you shd. judge proper, I will not oppose it—but on the contrary will direct the bankers to follow your instructions relative thereto, although I do not myself think the measure proper. I take it for granted that government could not disapprove my giving this mark of deference to your superior judgment. Your letter of the 30th. informs me that under particular circumstances you shall direct the house of M. Grand to draw. It may be proper to mention to you from what you say as to our obligation to pay at his house—that he sometime ago wrote to me to complain of my having these payments made directly to the French treasury—I sent his remonstrance to the Sec. of the Treasury, who thought it unreasonable, as I had done myself, & directed me to continue without the intervention of an useless person. I shd. not suppose therefore myself that you shd. employ a third person—but on the contrary dispose of drafts immediately to the commissaries—however I barely mention these things—the reasons mentioned above will prevent my opposing your judgment—my own wd. be however fully against employing any third or useless person—the operation with the commissaries wd. be very simple & they might & would cheerfully purchase your drafts at what you shd. suppose the proper rate of exchange & it would be well I shd. suppose for you to fix with them at the same time the depreciation to be allowed them on the assignats. A much more speedy operation I shd. suppose wd. be for you to fix with them the rate at which their bankers shd. recieve these payments—as the sums might then be all pd. at once. The Sec. of the Treasury suggested my selling the commissaries my bills on Amsterdam for specie—this wd. of course make up the depreciation as they wd. then give the U.S. credit for the amount only in specie. I did not adopt this plan because I thought a more advantageous arrangement might be made in estimating the real depreciation on the assignats but I always supposed that this depreciation wd. be settled by us, with the present government & not delayed to be settled with any other—as there now seems danger of. As to the depreciation on payments before the Antwerp loan, I can only refer you to my letters to M. de Lessart & to the commissaries announcing the making up of depreciation—& wch. are as explicit as words can make them—as to the time of commencment. They are promised by my letters depreciation in future (viz. from the Antwerp loan forward) my promise was founded on the letter of the Secy. of the Treasury—the quantum of depreciation he left to be settled by me; motives of delicacy prevented my doing it—as a short delay could do no harm—& as I knew the President intended appointing a permanent character to reside at Paris. I had no right to be sure that I shd. be the person, & in the case of its being another, considering that preference, as an unquestionable proof of his having more the confidence of the President than I had, I thought it was best to postpone the subject to be discussed & finally settled by him. You know how much in consequence thereof I have urged you & even importuned you in this business from the time of my knowing that you enjoyed this preference.”
